Citation Nr: 0637860	
Decision Date: 12/06/06    Archive Date: 12/19/06

DOCKET NO.  04-11 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for neurodermatitis, 
also diagnosed as lichen simplex chronicus, currently 
evaluated as 30 percent disabling. 

2.  Entitlement to special monthly compensation (SMC) for the 
aid and attendance of the veteran's spouse.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel



INTRODUCTION

The veteran served on active duty from May 1970 to August 
1974.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, which denied the benefits 
sought.   


FINDINGS OF FACT

1.  The veteran's skin disorder does not involve 40 percent 
or more of the entire body or approximate an area in excess 
of 40 percent of exposed areas; alternatively, the need for 
constant or near constant systemic therapy during the past 12 
months is not shown or approximated.  

2.  The veteran's spouse is not blind; is not a patient in a 
nursing home; does not require the use of special prosthetic 
or orthopedic appliances; and is not bedridden; furthermore, 
medical evidence demonstrates that she is able to dress, 
bathe, and feed herself; to attend to the wants of nature; to 
keep herself ordinarily clean and presentable; and to protect 
herself from the hazards or dangers incident to her daily 
environment without care or assistance on a regular basis.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for the 
veteran's service-connected neurodermatitis, also diagnosed 
as lichen simplex chronicus, are not met. 38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§  3.321, 
4.118, Diagnostic Code 7806 (2006).

2.  The criteria are not met for SMC (for the veteran's 
spouse) based on the need for the regular aid and attendance 
of another person.  38 U.S.C.A. §§ 1114, 1115, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.350, 3.351, 
3.352 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  It also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)).

The record shows the veteran has been adequately notified of 
the information and evidence needed to substantiate his 
claims in VCAA notice letters issued in February, March and 
May 2003, prior to the above referenced adverse rating .  His 
service medical records and all identified and authorized 
post-service medical records relevant to the issues on appeal 
have been requested or obtained.  Examinations have been 
provided, and the reports have been associated with the 
claims file.  Further attempts to obtain additional evidence 
would be futile.  The Board finds the available medical 
evidence is sufficient for an adequate determination.  The 
duty to assist and duty to notify provisions of the VCAA have 
been fulfilled.  

Increased Rating

Service connection for a skin disorder was established 
pursuant to a 1974 rating, and a 30 percent evaluation has 
been in effect since 1975.  The present appeal stems from a 
claim for an increased rating filed in February 2003.

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  The disability must be viewed in relation 
to its history.  38 C.F.R. § 4.1.  The higher evaluation 
shall be assigned where the disability picture more nearly 
approximates the criteria for the next higher evaluation.  38 
C.F.R. § 4.7.  While lost time from work related to a 
disability may enter into the evaluation, the rating schedule 
is "considered adequate to compensate for considerable loss 
of working time from exacerbations proportionate" with the 
severity of the disability.  38 C.F.R. § 4.1. 

The primary concern in a claim for an increased evaluation is 
the present level of disability.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).  In Francisco, the Court stated that 
although a rating specialist was directed to review the 
recorded history of a disability in order to make an accurate 
evaluation, the regulations did not give past medical reports 
precedence over current findings.  Francisco, 7 Vet. App. at 
58.  Hence, for purposes of application of the schedular 
criteria, the Board assigns the greater weight of probative 
value to the recent VA compensation examination conducted in 
2003.  The recent examination is also relevant and adequate.  
See Powell v. West, 13 Vet. App. 31 (1999).  

In adjudicating the increased rating claim, the Board 
determines whether (1) the weight of the evidence supports 
the claim, or (2) the weight of the "positive" evidence in 
favor of the claim is in relative balance with the weight of 
the "negative" evidence against the claim: the appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102;  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990). 

Skin disorders are rated under § 4.118.  Rating by analogy is 
appropriate where an unlisted condition is encountered, with 
evaluation rendered in accordance with the criteria for a 
listed closely related condition which approximates the 
anatomical localization, symptomatology and functional 
impairment.  38 C.F.R. §§ 4.20, 4.27; see also Lendenmann v. 
Principi, 2 Vet. App. 345 (1992); Pernorio v. Derwinski, 2 
Vet. App. 625 (1992).  In this case, the veteran's 
neurodermatitis is an unlisted disorder, which has been 
regarded as analogous to dermatitis or eczema.   

Under the current criteria, dermatitis or eczema which covers 
20 to 40 percent of the entire body or 20 to 40 percent of 
exposed areas affected, or where systemic therapy such as 
corticosteroids or other immunosuppressive drugs have been 
required for a total duration of six weeks or more, but not 
constantly, during the past 12-month period, allows an 
evaluation of 30 percent.  38 C.F.R. § 4.118, Diagnostic Code 
7806.  Dermatitis or eczema which covers more than 40 percent 
of the entire body or more than 40 percent of exposed areas 
affected; or, where constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs have been required during the past 12-month period, 
allows an evaluation of 60 percent.  Id.

Evaluation of the veteran's condition under other Diagnostic 
Codes would not be more beneficial to the veteran in the 
absence of such symptomatology demonstrating pertinent 
pathology or a more debilitating condition thereunder.  

The veteran was afforded a VA examination in March 2003 and 
reported that he has a skin rash with flare-ups.  Stress 
makes the condition worse.  Involvement is on his legs, 
buttocks and left arm.  The veteran's skin condition rash has 
been described as raised, red macules that are raw and 
painful.

A May 2003 private medical report described involvement on 
the left inner arm measuring an area of 23 by 12 centimeters, 
right lateral thigh - measuring 11 by 7 centimeters and right 
medial thigh - measuring 19 by 13 centimeters along with 
similar involvement of the buttocks. 

A supplemental VA medical report was received in July 2003, 
indicating that the veteran's skin disorder involved no more 
than 20 percent of his body surface.  Disregarding the 
affected areas in the veteran's lower extremities, the Board 
additionally concludes that more than 40 percent of exposed 
areas is not remotely approximated.

Outpatient treatment records from early July 2003 counseled 
the veteran as to his skin care vis-à-vis use of ointments, 
using a different bath soap and taking warm showers instead 
of hot showers.  Outpatient treatment records from later in 
July 2003 and August 2003 reflect that the veteran's skin 
disorder was much improved.

In this case, involvement of 40 percent or more of the body 
is not reported or approximated, and an area in excess of 40 
percent of exposed areas is not shown as affected.  
Alternatively, constant or near constant systemic therapy 
during the past 12 months is not shown or approximated.  

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claim.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. 
Principi, 274 F.3d 1361 (2001) (the benefit of the doubt rule 
applies only when the positive and negative evidence renders 
a decision "too close to call"). 

Additionally, the Board has considered whether the record 
presents a basis for assignment of any higher in this case on 
an extra-schedular basis under 38 C.F.R. § 3.321(b)(1) (cited 
to in the March 2004 SOC).  However, the criteria for 
invoking the procedures set forth in that regulation are not 
met.  The Board acknowledges the veteran's complaints; 
however, it has not been shown by the competent, credible 
evidence of record that the veteran's service-connected 
disorder has resulted in marked interference with employment 
(i.e., beyond that contemplated in the assigned evaluation), 
or necessitated frequent periods of hospitalization, or that 
the disability otherwise presents such an exceptional or 
unusual disability picture as to render impractical the 
application of the normal schedular rating criteria.  The 
veteran has asserted that he has been denied employment 
because of his medical history; however, outpatient treatment 
records from November 2003 indicate that the veteran is 
employed at the VA.  In the absence of evidence of such 
factors as those outlined above, the Board is not required to 
refer the claim for compliance with the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

Special Monthly Compensation

The veteran's spouse has been diagnosed  with post traumatic 
stress disorder (PTSD), and the veteran claims special 
monthly compensation (SMC) because of her disability.  

Any veteran entitled to compensation at the rates provided in 
38 U.S.C.A. § 1114 (West 2005), whose disability is rated not 
less than 30 percent, and whose spouse is a patient in a 
nursing home; or helpless or blind, or so nearly helpless or 
blind as to need or require the regular aid and attendance of 
another person, is entitled to additional compensation.  38 
U.S.C.A. § 1115 (West 2002).

Accordingly, increased compensation is payable to a veteran 
by reason of the veteran's spouse being in need of aid and 
attendance.  Need for aid and attendance means helplessness 
or being so nearly helpless as to require the regular aid and 
attendance of another person.  A spouse will be considered in 
need of regular aid and attendance if the spouse is blind or 
so nearly blind as to have corrected visual acuity of 5/200 
or less, in both eyes, or concentric contraction of the 
visual field to 5 degrees or less; or is a patient in a 
nursing home because of mental or physical incapacity; or 
establishes a factual need for aid and attendance under the 
criteria set forth in the Schedule.  See 38 C.F.R. §§ 3.351, 
3.352 (2006).

The basic considerations in determining the need for regular 
aid and attendance of another person include the inability of 
claimant to dress or undress, or to keep ordinarily clean and 
presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid which does 
not include the adjustment of appliances which normal persons 
would be unable to adjust without aid, such as supports, 
belts, lacing at the back; inability of claimant to feed 
himself through loss of coordination of upper extremities or 
through extreme weakness; inability to attend to the wants of 
nature; or incapacity, physical or mental, which requires 
care or assistance on a regular basis to protect the claimant 
from hazards or dangers incident to daily environment.  38 
C.F.R. § 3.352.

The veteran's spouse was afforded a VA Aid and Attendance 
examination in May 2003.  The examiner noted that she was 
able to walk, feed, bathe, and dress herself, all without 
assistance.  She was not in a nursing home, was not visually 
impaired and did not require the use of any special 
equipment.  The examiner additionally commented that she 
could not leave her home unless aided by another person 
because her PTSD caused her anxiety.  

It is not required that all of the enumerated disabling 
conditions be found to exist.  The particular personal 
functions which the veteran's spouse is unable to perform 
should be considered in connection with her condition as a 
whole.  It is only necessary that the evidence establish that 
the veteran's spouse is so helpless as to need regular aid 
and attendance, not that there be a constant need.  
Determinations that the veteran's spouse is so helpless, as 
to be in need of regular aid and attendance, will not be 
based solely upon an opinion that the claimant's condition is 
such as would require her to be in bed.  They must be based 
on the actual requirement of personal assistance from others.  
See 38 C.F.R. § 3.352(a) (2006).  In this case not one of the 
enumerated disabling conditions has been found to exist.  It 
bears additional emphasis that while increased pension may be 
available if the claim were for a veteran himself being 
housebound, the provisions do not recognize housebound status 
as a criterion for SMC by reason of the veteran's spouse 
needing aid and attendance.  See 38 C.F.R. § 3.351 (a) (1) 
and 38 C.F.R. § 3.351 (a) (2).  

Based on the foregoing, the Board concludes that the 
veteran's spouse is able to attend to the wants of nature; to 
keep herself ordinarily clean and presentable; and to protect 
herself from the hazards or dangers incident to her daily 
environment without care or assistance on a regular basis.

While the medical evidence on file reveals that the veteran's 
spouse is disabled, the evidence demonstrates that the 
criteria in the applicable regulations have not been met.  
Based on the VA examiner's objective clinical findings and 
opinion, which was solicited to determine whether the veteran 
is entitled to SMC for his dependent spouse, the Board finds 
his wife does not meet any of the criteria necessary for 
establishing the need for regular aid and attendance of 
another person under 38 C.F.R. § 3.352.  The VA examiner's 
opinion is rather definitive and clearly unfavorable to the 
claim.  It also is unrefuted.  Consequently, the claim must 
be denied because the preponderance of the evidence is 
unfavorable, meaning there is no reasonable doubt to resolve 
in the veteran's favor.  See 38 C.F.R. § 4.3; Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Entitlement to increased evaluation for neurodermatitis, also 
diagnosed as lichen simplex chronicus, is denied. 

The claim for SMC (for the veteran's dependent spouse) based 
on the need for regular aid and attendance of another person 
is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


